Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 30 May 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
New York May 30. 1790.

I at length find myself, tho not quite well, yet sufficiently so to resume business in a moderate degree. I have therefore to answer your two favors of Apr. 23. and May 3. and in the first place to thank you for your attention to the Paccan, Gloucester, and European walnuts which will be great acquisitions at Monticello. I will still ask your attention to Mr. Foster’s boring machine, lest he should go away suddenly, and so the opportunity of getting it be lost.—I enquired of Mr. Hamilton the quantity of coal imported: but he tells me there are not returns as yet sufficient to ascertain it; but as soon as there shall be I shall be informed. I am told there is a considerable prejudice against our coal in these Northern states. I do not know whence it proceeds: perhaps from a want of attention to the different species, and an ignorant application of them to cross-purposes. I have not yet begun my meteorological diary; because I have not yet removed to the house I have taken. I remove tomorrow: but as far as I can judge from it’s aspects there will not be one position to be had for the thermometer free from the influence of the sun both morning and evening. However, as I go into it, only till I can get a better, I shall hope ere long to find a less objectionable situation. You know that during my short stay at Monticello I kept a diary of the weather. Mr. Madison has just received one, comprehending the same period, kept at his father’s in Orange. The hours of observation were the same, and he has the fullest confidence in the accuracy of the observer. All the morning observations in Orange are lower than those of Monticello, from one to, I believe, 15 or 16 degrees: the afternoon observations are near as much higher than those of Monticello. Nor will the variations permit us to ascribe them to any supposed irregularities in either tube, because, in that case at the same point, the variation would always be the same, which it is not. You have often been sensible that in the afternoon, or rather evening, the air has become warmer in ascending the mountain. The same is true in the morning. This might account for a higher station of the mercury in the morning observations at Monticello. Again when the air is equally dry in the lower and higher situations, which may be supposed the case in the warmest part of the day, the mercury should be lower on the latter, because, all other circumstances the same, the nearer the common surface the warmer the air. So that on the mountain it ought really to be warmer in the morning and cooller  in the heat of the day than on the common plain but not in so great a degree as these observations indicate. As soon as I am well enough I intend to examine them more accurately.—Your resolution to apply to the study of the law is wise in my opinion, and at the same time to mix with it a good degree of attention to the farm. The one will relieve the other. The study of the law is useful in a variety of points of view. It qualifies a man to be useful to himself, to his neighbors, and to the public. It is the most certain stepping stone to preferment in the political line. In political oeconomy I think Smith’s wealth of nations the best book extant. In the science of government Montesquieu’s spirit of laws is generally recommended. It contains indeed a great number of political truths; but almost an equal number of political heresies: so that the reader must be constantly on his guard. There has been lately published a letter of Helvetius who was the intimate friend of Montesquieu and whom he consulted before the publication of his book. Helvetius advised him not to publish it: and in this letter to a friend he gives us a solution for the mixture of truth and error found in this book. He sais Montesquieu was a man of immense reading, that he had commonplaced all his reading, and that his object was to throw the whole contents of his commonplace book into systematical order, and to shew his ingenuity by reconciling the contradictory facts it presented. Locke’s little book on government is perfect as far as it goes. Descending from theory to practice there is no better book than the Federalist. Burgh’s Political disquisitions are good also, especially after reading De Lorme. Several of Hume’s political essays are good also. There are some excellent books of Theory written by Turgot and the economists of France. For parliamentary knowlege the Lex parliamentaria is the best book.—On my return to Virginia in the fall, I cannot help hoping some practicable method may be devised for your settling in Albemarle, should your inclination lead you to it. Nothing could contribute so much to my happiness were it to be at the same time consistent with yours. You might get into the assembly for that county as soon as you should please.—A motion has been made in the Senate to remove the federal government to Philadelphia. There was a trial of strength on a question for a week’s postponement. On that it was found there would be 11. for the removal and 13. against it. The motion was therefore withdrawn and made in the other house where it is still depending and of very incertain event.—The question of the assumption is again brought on. The parties were so nearly equal on the former trial that it is very possible that with  some modifications it may yet prevail. The tonnage bill will probably pass, and must, I beleive, produce salutary effects. It is a mark of energy in our government, in a case where I believe it cannot be parried. The French revolution still goes on well tho the danger of a suspension of paiments is very imminent. Their appeal to the inhabitants of their colonies to say on what footing they wish to be placed, will end, I hope, in our free admission into their islands with our produce. This precedent must have consequences. It is impossible the world should continue long insensible to so evident a truth as that the right to have commerce and intercourse with our neighbors is a natural right. To suppress this neighborly intercourse is an exercise of force, which we shall have a just right to remove when we are the superior force.—Present my warm affections to the girls. I am afraid they do not follow my injunctions of answering by the first post the weekly letter I address to them. I inclose some letters for Patsy from Paris; and the newspapers for yourself with assurances of the sincere and cordial esteem of Dear Sir Your affectionate friend,

Th: Jefferson


P.S. I must refer the description of the mould board to another occasion. The President is well enough to do business. Colo. Bland dangerously ill.

